DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on 7/27/2022 is acknowledged.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1, 2, 6, and 7 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by Brod (U.S. Publication 2007/0237024).
Regarding claim 1, Brod teaches An impeller usable in a variable diameter bioreactor having multiple vessel sections of successively increasing or decreasing volume (the bioreactor is considered intended use, the helical blade shown in figure 1c is considered capable of being placed in a vessel with successively increasing or decreasing volume), the impeller comprising: an impeller blade extending along an impeller blade axis between first and second axial ends and having opposed impeller blade faces, an impeller blade leading edge, and an impeller blade trailing edge (helical blade proximate item2 is considered a leading edge which faces the rotational direction, and a trailing edge opposite the leading edge); wherein the leading and trailing edges each define a helix or spiral between the first and second axial ends of the impeller blade (paragraph 42 teaches both a helical outer diameter and helical inner diameter, paragraph 40 teaches this is for blade 1 or 2). 
Regarding claim 2, Brod teaches wherein the impeller blade is one of at least two impeller blades joined together along an axially extending impeller shaft (figure 1c items 2 are attached to the central shaft).
Regarding claim 6, Bod teaches An impeller usable in a bioreactor (the bioreactor is considered intended use, the helical blade shown in figure 1c is considered capable of being placed in a bioreactor), the impeller comprising: an impeller blade extending along an impeller blade axis between first and second axial ends and having opposed impeller blade faces, an impeller blade leading edge, and an impeller blade trailing edge (helical blade proximate item2 is considered a leading edge which faces the rotational direction, and a trailing edge opposite the leading edge); wherein the leading and trailing edges each define a helix or spiral between the first and second axial ends of the impeller blade (paragraph 42 teaches both a helical outer diameter and helical inner diameter, paragraph 40 teaches this is for blade 1 or 2).
Regarding claim 7, Brod teaches wherein the impeller blade is one of at least two impeller blades joined together along an axially extending impeller shaft (figure 1c items 2 are attached to the central shaft).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3, 4, 5, 8, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Brod (U.S. Publication 2007/0237024).
Regarding claim 3, 4, 5, 8, 9 and 10, Brod teaches selecting and optimizing the pitch and diameter ratios (see paragraph 12 and paragraphs 26-28) but is silent to the specific pitch values. 
Regarding claim 3, 4, 5, 8, 9, and 10, absent any unexpected results, it would have been obvious to one of ordinary skill in the art to modify the pitch of the helical blade in order to control the degree of mixing since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art. In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANSHU BHATIA whose telephone number is (571)270-7628. The examiner can normally be reached Monday - Friday 11 a.m. to 7:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on (571)272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANSHU BHATIA/Primary Examiner, Art Unit 1774